                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

MOHAMED SAMUKA DOLLEH         §
(A-Number 088635221),         §
                              §
         Petitioner,          §
                              §
V.                            §                        No. 3:19-cv-1362-L-BN
                              §
PRAIRIELAND DETENTION CENTER, §
                              §
         Respondent.          §

      FINDINGS, CONCLUSIONS, AND RECOMMENDATION OF THE
                UNITED STATES MAGISTRATE JUDGE

      Petitioner Mohamed Samuka Dolleh, detained at an ICE facility in this district,

filed a pro se 28 U.S.C. § 2241 petition challenging his pre-deportation detention. See

Dkt. No. 2. His case was referred to the undersigned United States magistrate judge

for pretrial management under 28 U.S.C. § 636(b) and a standing order of reference

from United States District Judge Sam A. Lindsay.

      The government filed a response on August 12, 2019, see Dkt. Nos. 6 & 7, and

now moves to dismiss this matter for lack of jurisdiction under Federal Rule of Civil

Procedure 12(b)(1), “[g]iven that Dolleh has been removed, he is no longer in ICE

custody[, and he therefore] has received all of the relief that he requested and to which

he would be entitled if successful in his petition, so there is no further relief that the

Court may award,” Dkt. No. 8. Attached to the motion to dismiss is an ICE warrant of

removal/deportation reflecting that Dolleh was removed on a charter flight from Dallas

on August 13, 2019. See Dkt. No. 8-1.
      “Standing is a judicially-developed doctrine designed to ensure an Article III

court is presented by parties before it with an actual case or controversy.” Ruiz v.

Estelle, 161 F.3d 814, 829 (5th Cir. 1998); see U.S. CONST. art. III, § 2 (limiting the

jurisdiction of federal courts to “cases” and “controversies”). “To establish standing, a

party must allege a ‘personal injury fairly traceable to the defendant’s allegedly

unlawful conduct and likely to be redressed by the requested relief.’” Ruiz, 161 F.3d at

829 (quoting Allen v. Wright, 468 U.S. 737 (1984)).

      “An ‘actual controversy must be extant at all stages of review, not merely at the

time the complaint is filed.’ A case becomes moot if an event occurs during the

pendency of the action ‘that makes it impossible for the court to grant any effectual

relief whatever to a prevailing party.’” Carbajal v. Holder, 43 F. Supp. 3d 1184, 1189

(D. Colo. 2014) (quoting, respectively, Alvarez v. Smith, 558 U.S. 87, 92 (2009), and

Church of Scientology v. United States, 506 U.S. 9, 12 (1992)).

      Dolleh’s removal from the United States is such an event. See, e.g., Morales-

Morales v. Barr, ___ F.3d ____, No. 17-60819, 2019 WL 3642875, at *4 (5th Cir. Aug.

6, 2019) (“Because Morales-Morales is no longer detained and has already been

deported, her challenge to her detention is moot.” (citing Chay v. Holder, 470 F. App’x

406, 407 (5th Cir. 2012) (per curiam) (“Even if the district court retained subject matter

jurisdiction over Chay’s § 2241 petition to the extent that it challenged the continued

lawfulness of Chay’s post-removal-order detention, and not an order of removal, any

such challenge is now moot because Chay has been removed from the United States.”

(citations omitted)))). And, to the extent that the proof of Dolleh’s removal from the

                                           -2-
United States is somehow mistaken, the period for filing objections to these findings,

conclusions, and recommendation will provide Dolleh’s an opportunity to respond.

                                  Recommendation

      The Court should dismiss this action as moot.

      A copy of these findings, conclusions, and recommendation shall be served on all

parties in the manner provided by law. Any party who objects to any part of these

findings, conclusions, and recommendation must file specific written objections within

14 days after being served with a copy. See 28 U.S.C. § 636(b)(1); FED. R. CIV. P. 72(b).

In order to be specific, an objection must identify the specific finding or

recommendation to which objection is made, state the basis for the objection, and

specify the place in the magistrate judge’s findings, conclusions, and recommendation

where the disputed determination is found. An objection that merely incorporates by

reference or refers to the briefing before the magistrate judge is not specific. Failure

to file specific written objections will bar the aggrieved party from appealing the

factual findings and legal conclusions of the magistrate judge that are accepted or

adopted by the district court, except upon grounds of plain error. See Douglass v.

United Servs. Auto. Ass’n, 79 F.3d 1415, 1417 (5th Cir. 1996).

      DATED: August 23, 2019



                                         _________________________________________
                                         DAVID L. HORAN
                                         UNITED STATES MAGISTRATE JUDGE



                                           -3-
